DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: claim 1 in line 4 recites “electric fan”; it must be recited as “an electric fan”, in line 5 “refrigerant”; it must be recited as “a refrigerant”, in line 9 “integral electric heating element”; it must be recited as “an integral electric heating element”, and “pump”; it must be recited as “a pump”. Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
Segment of claim 1, the claim limitation “by means of a coupling” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “coupling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and including the depending claims 2-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“coupling”; it is interpreted to be a belt (paragraph [11]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the claimed limitations: “internal heat exchanger” & “cooling water tank” & “pump” & “vehicular installed air-conditioning system” & “cooling system”. For example, structural detail of these limitations are not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and including all the depending claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 in line 18 recites “vehicular installed air-conditioning system”. There is no description given in the specification disclosing the bolded limitation. There is no evidence given in any drawing to illustrate the bolded limitation.
Claim 1 second page recites “the internal heat exchanger & the cooling water tank”. There is no description given in the specification disclosing the bolded limitations. There is no evidence given in any drawing to illustrate the bolded limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 18 recites “vehicular installed air-conditioning system just upstream of the expansion valve”. It is not clear what the structure of the bolded limitation is. The bolded phrase makes the claimed limitations indefinite, because, it is not clear where the bolded limitation is positioned with respect to the location of the expansion valve. More clarification is required.
Claim 1 second page recites “the internal heat exchanger & the cooling water tank”. It is not clear what the structures of the bolded limitations are. The bolded phrases make the claimed limitations indefinite, because the specification does not define any structure for the bolded limitations, and it is not clear where the bolded limitations are positioned relative to the location of the valve and the compressor. More clarification is required. 
Claim 1 in line 3 recites “the associated vehicle’s engine”. There is a lack of antecedent basis for the bolded limitation, because, it has not been recited previously.
Claim 1 in line 18 recites “the expansion valve”. There is a lack of antecedent basis for the bolded limitation, because, it has not been recited previously.
Claim 1 recites “the evaporator coil”. There is a lack of antecedent basis for the bolded limitation, because, it has not been recited previously.
Claim 1 second page recites “the cooling system”. There is a lack of antecedent basis for the bolded limitation, because, it has not been recited previously.
Claims 2-7 recite “an auxiliary air-conditioning system”. It is unclear if the bolded limitation refers back to the previously claimed limitation in claim 1. Not only does the phrase in claims 2-7 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(a) & 112(b) rejections set forth in this office action.
Therefore, upon the claim being rewritten or amended to overcome the rejections under 35 USC 112(a) & 112(b) set forth in this office action, further consideration of the claim with respect to the prior art will be necessary.
The prior arts of record: Guo (WO 9961269 A2) & Zeigler (2013/0047648 A1):
Guo discloses an auxiliary air-conditioning system for over-the-road trucks comprising: a. a battery; b. an alternator driven by an associated vehicle's engine; f. a coolant tank with an integral electric heating element; g. wherein the battery powers the electric heating element; h. wherein the battery is configured to be charged by the alternator when the associated vehicle's engine is running; FF00-17-0011August 2, 2017k. wherein an output flows from the coolant tank into a cooling system of the associated vehicle's engine; l. wherein an input of the coolant tank receives coolant from the associated vehicle’s engine,
Further, Zeigler teaches an air conditioning system for over the road trucks comprising: c. a condenser with a fan; d. a compressor compressing refrigerant driven by an electric motor by means of a coupling brushless DC motor 12 is operably coupled to the compressor 14; e. a valve; g. wherein the battery powers the electric motor, and the pump.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: claims are considered to read over the prior arts of record Guo & Zeigler, because the prior arts of record do not disclose or suggest the claimed combination of features including an auxiliary air-conditioning system for over the road trucks comprising: e. an electric access valve with a high-pressure output port and a low-pressure input port; g. wherein the more than one battery powers the electric access valve, the electric fan, i. wherein a refrigerant output of the compressor flows through the condensing coil and out of the auxiliary air-conditioning system via a high- pressure port of the electric access valve whereupon it is then injected into a vehicular installed air-conditioning system just upstream of an expansion valve; j. wherein a refrigerant input to the auxiliary air-conditioning system is collected just downstream of an evaporator coil of a vehicular installed air- conditioning system and flows via a low-pressure port of the electric access valve through an internal heat exchanger in a cooling water tank and into the compressor; k. wherein the output of the pump flows from the coolant tank into the cooling system of the associated vehicle's engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to an air conditioner for vehicle including a heat pump cycle and a refrigeration circuit.
Katoh (20140318170 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                             
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763